Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 55 recites “wherein the dehydrated food product is not ground up prior to packaging”
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes grinding of the dehydrated food product, however, there is no support in the present specification for such exclusions. While the present specification is silent with respect to the use of grinding, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 47 recite that “the food product is one or more nuts, seeds, or beans”.  However, independent claims 35 and 46 already limit the food product to nuts, seeds, and/or beans. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-41,46-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahl(US 4465696) in view of Hunt(US 20130233185)
Regarding claim 35,36,38,41,46,47,49,52, Strahl teaches a method of making a dehydrated food product comprising 
Culling a food product(mung beans) for foreign objects(col 3, line 4-20)
Cleaning and germinating the beans(col 3, line 28-col 4, line 19) 
 Rinsing the beans
Soaking the beans
Draining the beans
Rinsing the beans
Dehydrating the food product to form a dehydrated food product by heating the sprouted beans to a temperature of 95F to 110F(col 4, line 46-58). 110F would be considered “about 115F” as claimed. The dehydrated sprouts are further cooled in ambient air. 
Strahl does not specifically teach that the dehydration is done in a compartment with subsequent venting and cooling. However, Hunt teaches a food dehydrator device comprising a vented chamber and a fan to generate airflow through the vented chamber(paragraph 17). It would have been obvious to use a dehydrator device with a vented chamber and a fan to move air through the chamber and properly dry and cool the bean product of Stahl to achieve the desired moisture content
Regarding claims 37,48, Strahl does not specifically teach testing the dehydrated food product to determine a level of anti-nutrient content. However, Strahl teaches that the dehydration should be at a steady temperature in order to prevent losing nutrients(col 4, line 46-58). Therefore, it would have been obvious to test the food product for anti-nutrient content to ensure that the drying method did not cause a loss of nutrients. 
Regarding claims 39,40,50,51 Strahl does not specifically teach heating for at least about 24 hours and up to about 48 hours. However, Stahl teaches reaching a moisture content of 5%(col 4, line 46-58). Therefore, it would have been obvious to adjust the drying time to achieve the desired moisture content. 

Claim 42-45, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahl(US 4465696) in view of Hunt(US 20130233185) further in view of Bills(US 3943842)

	Regarding claims 42-45,53,54, Strahl and Hunt do not specifically teach a humidity sensor that determines if the humidity is above or below a threshold humidity level. However, Bills teaches a food dehydrator that has a humidity sensor that senses the humidity level in the compartment and determines if it is at or below threshold. It further controls the rate of the blower(fan) depending on the desired threshold temperature(col 7, line 1-17). It would have been obvious to include a humidity sensor and further turn the fan on or off as taught in Bills in order to achieve the proper humidity so as to not lose nutrients as desired in Strahl. 
	Bills teaches control of humidity through a sensor and controller but does not specifically teach generating an alert if a sensed humidity level or at or below threshold. However, it would have been obvious to include this feature because Strahl desired for the drying to be carefully controlled as to not lose nutrients. 

Claims 35 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Dehydrating Way Beyond Jerky.com(Sprouting Basics) in view of Cormier(This Superfood has Super Healing Properties) and Hunt(US 20130233185)

Regarding claim 35, Dehydrating teaches a method of making a dehydrated food product, the steps comprising
Soaking seeds, the soaking processing would remove foreign objects and clean the food product(p.3)
Germinating the food product(p.4)
Dehydrating the food product to form a dehydrated food product by heating air adjacent to the food product to remove moisture from the food product(p.5, what to do with sprouts)
Packaging the dehydrated food product(p.1, Dehydrating teaches storing the dehydrated sprouted seeds in a plastic bucket)
Dehydrating is silent on the temperature of the dehydrating step. “Dehydrating” is silent on the temperature of the dehydrating step. However, Cormier teaches a process of sprouting and then dehydrating various seeds at a temperature of 115F(p.3-4). Cormier teaches that the dehydrating process of cooking low and slow helps preserve nutrient density(p.4, 2nd full paragraph). It would have been obvious to dehydrate the seeds in “Dehydrating” at a temperature of 115F as taught in Cormier in order to preserve the nutrient density of the seeds.  

Dehydrating and Cormier does not specifically teach that the dehydration is done in a compartment with subsequent venting and cooling. However, Hunt teaches a food dehydrator device comprising a vented chamber and a fan to generate airflow through the vented chamber(paragraph 17). It would have been obvious to use a dehydrator device with a vented chamber and a fan to move air through the chamber and properly dry and cool the sprouted seed product of Dehydrating and Cormier to achieve the desired moisture content.
Regarding claim 55, “Dehydrating” teaches packing the dehydrated sprouted seeds in plastic buckets in an intact state(p.1), i.e. the dehydrated food product is not ground up prior to packaging. 


Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Dehydrating Way Beyond Jerky.com(Sprouting Basics) in view of Cormier(This Superfood has Super Healing Properties).
Regarding claim 56, Dehydrating teaches a method of making a dehydrated food product, the steps comprising
Germinating the food product by soaking the seeds(p.4)
Dehydrating the food product to form a dehydrated food product by heating air adjacent to the food product to remove moisture from the food product(p.5, what to do with sprouts)
Packaging the dehydrated food product(p.1, Dehydrating teaches storing the dehydrated sprouted seeds in a plastic bucket)
Dehydrating is silent on the temperature of the dehydrating step. “Dehydrating” is silent on the temperature of the dehydrating step. However, Cormier teaches a process of sprouting and then dehydrating various seeds at a temperature of 115F(p.3-4). Cormier teaches that the dehydrating process of cooking low and slow helps preserve nutrient density(p.4, 2nd full paragraph). It would have been obvious to dehydrate the seeds in “Dehydrating” at a temperature of 115F as taught in Cormier in order to preserve the nutrient density of the seeds.  

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
The applicant argues that Strahl does not teach dehydration of a bean but rather a bean sprout, while the present independent claims 35 and 46 now require that the dehydrated food product be a nut, seed, and/or bean. However, amended claim 35 recites “Culling a food product comprising nuts, seeds, and/or beans for foreign objects”. The recitation limiting the food product only appears in the first step of the method and not in the rest of the claim. In other words, claims 35 and 46 only limit the product of the starting material and not the material throughout the rest of the steps. As such, Stahl teaches culling and germinating a mung bean starting material and therefore meets the claims. 
The applicant is correct in that Strahl teaches sprouting of the bean and further removal of the bean before dehydrating the bean sprout. However, the sprout is part of the initial bean product. In other words, Stahl meets the claims by teaching processing of the initial bean product, even if the processing involves removal of the bean itself. The sprout that is dried in the dehydration step is still part of the bean that is required in the first step of claims 35 and 46. 
As such, claims 35 and 46 do not limit the end product to still comprise the initial bean or exclude any steps that involve removal of the initial bean. Claims 35 and 46 contain comprising language that allows for further processing of the initial bean component, which may even include removal of the bean from the sprout after gemination. 
	The applicant argues that the loss of nutrient and the presence of anti-nutrients are not the same. However, the instant spec specifically states that “Optionally the dehydrated food product 22 can be tested to determine the level of anti-nutrient content, or nutrient retention”(paragraph 59). No other definition is provided for this term. Therefore, it is apparent that anti-nutrient content is the same thing as loss of nutrients.
	The applicant argues that Strahl teaches cooking the dehydrated mung bean sprouts in a burger so it wouldn’t have been obvious to test for anti-nutrient content before cooking. However, the claim does not dictate when the dehydrated food product is tested. Therefore, the dehydrated product could be tested after cooking in order to determine the anti-nutrient content. 
Nevertheless, Strahl teaches that the dehydration should be at a steady temperature in order to prevent losing nutrients(col 4, line 46-58). Therefore, it would have been obvious to test the food product for anti-nutrient content to ensure that the drying method did not cause a loss of nutrients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791